DETAILED ACTION
This Office Action is in response to the communication filed on 02/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs’) submitted on 02/11/2021 and 02/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
Claims 1-3, 5-6, 8-12, 14-15 and 17-20 are allowed. 
The references cited on the Information Disclosure Statement, submitted on 02/11/2021, have been carefully reviewed and do not change the allowability of this application, for which a Notice of Allowance was previously mailed on 11/12/2020 stating a Reason for Allowance. 
The present invention is directed to:.methods, systems, and apparatus, including computer programs encoded on computer storage media, for providing blockchain-based data authorization. One of the methods includes receiving, by a blockchain node, a data acquisition transaction submitted by a data user for obtaining target data possessed by a data owner, determining, by the blockchain node, that the data user has obtained authorization of the target data, and executing, by the blockchain node, a smart contract invoked by the data acquisition transaction to provide one or more of the target data and a computational result of one or more predetermined computational operations performed based on the target data to the data user.
The Information Disclosure Statement filed 02/11/2021 listed the following references: Lund et al (“Lund,” US 20170221029), Pulsifier et al (“Pulsifier,” US 20190229921), Mankovskii et al (“Mankovskii,” US 20190295202), Tran et al (“Tran,” 20190358515), Androulski et al (“Androulski,” US 20190394179) and Kisko et al (“Kisko,” US 20200304474). 
Lund is directed to: an ecosystem for distributing digital content over an electronic communications network includes a content creator computer system having a processor and a memory configured to store raw digital content. The system further includes computer systems for content service and for a retailer, both in operable communication with the processor. The content service computer system is configured 
Pulsifier is directed to: a method to create completely private “multi-signature” transactions using a private or “zero knowledge” proving system. The method includes multiple provers, each of which create one or more proofs with completely private hidden inputs. The proofs may require that a private value must be the same in more than one proof. The invention discloses a method of ensuring this by encrypting the private input and using this as a public input to the proofs.
Mankovskii is directed to: serving an electronic search warrant. A computer system accesses a blockchain including an electronic warrant that authorizes access to a controlled device having confidential data. The computer system sends a request for the confidential data to the controlled device, the request identifying the electronic warrant. The computer system receives the confidential data from the controlled device and appends a first record to a second record in blockchain. The first record includes the confidential data, a first digital signature generated from the contents of the first record, and a second digital signature obtained from the second record. In some embodiments, the computer system sends a request for the electronic warrant to a 
Tran is directed to: an Internet of Thing (IoT) device includes a transceiver coupled to a processor. Blockchain smart contracts can be used with the device to facilitate secure operation.
Androulaki is directed to: receiving an export identifier to initiate an asset ownership transfer of an asset from a current owner to a new owner, identifying an asset identifier assigned to the asset and a current asset ownership session stored in a blockchain transaction, responsive to identifying the export identifier, assigning a new asset identifier to the asset, assigning a random number to an import identifier used to identify the asset transfer to the new owner, and creating a new blockchain transaction including the new asset identifier, the random number, and a new asset ownership session.
Kisko is directed to: a method and system for secure and private communication within a network having a first secure communication layer and a second communication layer with a filtering tunnel between which acts as a barrier and tether for enabling limited and secure communication of selected information between the two layers. The first secure communication layer comprises private user information and is connected to a first secure communication channel connected with the network, and the second communication layer comprises public user information and is connected with a second communication channel which is connected with the network. The filtering tunnel between the first secure communication layer and the second communication 
For example, none of the prior art references listed on the Information Disclosure Statement (filed 02/11/2021) teach or suggest the steps of independent claims 1,10 and 19: transmitting, by the blockchain node, the data acquisition transaction to a second blockchain node based on a blockchain consensus process; providing, by the blockchain node and based at least on the blockchain node and the second blockchain node executing the smart contract, the target data and the computational result to the data user, wherein a transaction execution result event based on the target data and the computational result are written in a transaction log by the smart contract, and wherein the transaction log is monitored and available to be acquired by the data user; encrypting, by the blockchain node, the target data in a trusted execution environment (TEE) to obtain encrypted target data; and storing, by the blockchain node, the encrypted target data to a database associated with the blockchain node; wherein the executing the smart contract is performed in the TEE after reading the encrypted target data into the TEE and decrypting the encrypted target data, wherein the smart contract is executed to provide the target data to the data user if the target data has low data privacy level, and the smart contract is executed to provide computational result of the one or more predetermined computational operations if the target data has high data privacy level.
Therefore, the claims are allowable over the cited prior art.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-3774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







/JAMES J WILCOX/           Examiner, Art Unit 2439 



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439